Exhibit 10.15

 

 

JOHN DEERE SUPPLEMENTAL PENSION BENEFIT PLAN

 

AMENDED: 1 November 1987

 

AMENDED: 24 February 1988

 

AMENDED: 28 February 1990

 

AMENDED: 27 February 1991

 

AMENDED: 29 May 1991

 

AMENDED: 26 August 1992

 

AMENDED: 09 December 1992

 

AMENDED: May 1993 – Effective: 01 July 1993

 

AMENDED: 08 December 1993 – Effective: 01 July 1993

 

AMENDED: 07 December 1994

 

AMENDED: May 1995 – Effective: 01 January 1995

 

AMENDED: 13 December 1995 – Effective: 01 January 1995

 

AMENDED: 04 December 1996 – Effective: 01 January 1997

 

AMENDED: 07 January 1998 – Effective: 01 January 1998

 

AMENDED: 26 May 1999 - Effective: 26 May 1999

 

AMENDED: 19 July 1999 - Effective: 01 July 1999

 

AMENDED: 06 August 1999 – Effective: 01 August 1999

 

AMENDED: 02 November 1999 – Effective: 01 November 1999

 

AMENDED: 31 July 2000 –Effective: 01 Jan 2000 (Item (1&2) 01 Apr 2000 (Item (3)

 

(See Resolution for Item explanation)

 

AMENDED: 29 January 2002 - Effective: 01 January 2002

 

AMENDED: 1 December 2005 – Effective: 1 January 2005

 

AMENDED: 13 December 2007 – Effective: 1 January 2007

 

AMENDED: 29 October 2008 – Effective: 1 November 2008

 

i

--------------------------------------------------------------------------------


 

AMENDED: 30 June 2009 – Effective: 1 July 2009

 

AMENDED: December 2011 – EFFECTIVE: 1 October 2011

 

AMENDED: 15 October 2014 – Effective 1 November 2014

 

ii

Supplemental Pension Benefit

--------------------------------------------------------------------------------


 

JOHN DEERE SUPPLEMENTAL PENSION BENEFIT PLAN

 

TABLE OF CONTENTS

 

Table of Contents

 

Section

 

Page

 

 

 

Section 1.        Purpose and Establishment

 

1.1        Establishment and Amendment of the Plan

1

1.2        Purpose

1

1.3        Cost of Benefits

1

1.4        Application of Plan

1

1.5        Administration, Amendment and Termination

1

1.6        Nonencumbrance of Benefits

2

1.7        Employment Rights

2

1.8        Severability

2

1.9        Applicable Law

3

 

 

Section 2.        Definitions

 

2.1        Definitions

3

2.2        Gender and Number

7

 

 

Section 3.        Supplemental Pension Benefit

 

3.1        Eligibility

8

3.2        Amount

8

3.3        Limitations

9

3.4        Reduction for Early Retirement under Contemporary Pension Option

9

3.5        Commencement and Duration

9

3.6        Death Prior to Receipt of Lump Sum

11

3.7        Qualified Domestic Relations Order

11

 

 

Section 4.        Disability Benefit

 

4.1        Eligibility

12

4.2        Amount

12

4.3        Commencement and Duration

12

 

 

Section 5.        Change in Control of Company

 

5.1        Eligibility

13

5.2        Change in Control of the Company

13

5.3        Cause

14

5.4        Good Reason

14

5.5        Amount

15

5.6        Commencement and Duration

15

5.7        Deere & Company Severance Protection Agreement

15

 

iii

Supplemental Pension Benefit

--------------------------------------------------------------------------------


 

Section 6.        Survivor Benefits

 

6.1        Death of an Active or Disabled Participant

16

6.2        Death of a Retired Participant

16

6.3        Commencement and Duration

17

6.4        Survivor Benefit Election After Retirement

17

 

 

Section 7.        Financing of Benefits

 

7.1        Contractual Obligation

18

7.2        Unsecured General Creditor

18

7.3        Funding

18

7.4        Vesting

18

7.5        Administration

18

7.6        Expenses

18

7.7        Indemnification and Exculpation

18

7.8        Effect on Other Benefit Plans

19

7.9        Tax Liability

19

 

APPENDIX A

 

Article A-1 APPLICATION; PAYMENT OF PLAN BENEFIT AFTER 2006

 

A-1.1  Application of this Article 

20

A-1.2  Retirement During Calendar Year 2007 or Later

20

A-1.3  Termination During Calendar Year 2005 or Later

20

A-1.4  Termination Prior to 1 January 2005

20

A-1.5  Separation from Service Following a Change in Control

20

A-1.6  One-Time Lump Sum

20

 

 

 

Article A-2 DEATH and DISABILITY BENEFITS

22

A-2.1  Application of Article A-2

22

A-2.2  No Additional Rights Because of Death

22

A-2.3  Rules Based on Timing of Death

22

A-2.4  Separation from Service Due to Disability

24

A-2.5  Return to Work Following Disability

24

 

 

 

APPENDIX B

Article B-1 MISCELLANEOUS PROVISIONS

B-1.1  Application of this Article 

26

B-1.2  Impact of Vacation

26

B-1.3  Impact of Leave of Absence and Special Paid Leave of Absence

26

B-1.4  No Acceleration or Delay

27

B-1.5  Interpretation Consistent with Section 409A Compliance

27

Article B-2 AMENDMENT AND TERMINATION

 

B-2.1  Amendment and Termination

28

B-2.2  Plan Benefit in the Event of Termination

28

Article B-3 DEFINITIONS

 

B-3.1  Section References

29

B-3.2  Terms Defined

29

 

iv

Supplemental Pension Benefit

--------------------------------------------------------------------------------


 

JOHN DEERE SUPPLEMENTAL PENSION BENEFIT PLAN

 

Section 1.                     Purpose and Establishment

 

1.1                Establishment and Amendment of the Plan. Deere & Company (the
“Company”) established and presently maintains the John Deere Supplemental
Pension Benefit Plan (the “Plan”), an unfunded supplemental retirement plan for
the benefit of its eligible employees, on 1 November 1978. Said plan is hereby
further amended and restated as set forth herein effective as of 1 January 1997.
Effective as of 1 January 2007, the Plan is amended pursuant to Section 409A of
the Code as set forth in Appendices A and B, which form part of the Plan.
Amendments to the Plan adopted in 2006 and 2007 are intended to align Plan
provisions with prior operational changes and avoid the imposition on any
Participant of taxes and interest pursuant to Section 409A of the Code. The Plan
is hereby amended and restated as set forth herein, effective as of 1
November 2014

 

1.2                Purpose. The purpose of this Plan is to promote the mutual
interests of Deere & Company and its Officers and Executives.

 

1.3                Cost of Benefits. Cost of providing benefits under the Plan
will be borne by the Company.

 

1.4                Application of Plan. The provisions of this Plan as set forth
herein are applicable only to the employees of the Company in current employment
on or after 1 November 1987, except as specifically provided herein. Except as
so provided, any person who was covered under the Plan as in effect on 31
October 1987 and who was entitled to benefits under the provisions of the Plan
shall continue to be entitled to the same amount of benefits without change
under this Plan. Any person covered under the Plan as in effect 1 November 1987
who is age 55 or above on 1 November 1987 shall be entitled to the larger of the
benefit amount in Section 3.2 below or the benefit provided under the John Deere
Supplemental Pension Benefit Plan effective prior to 1 November 1987.

 

Notwithstanding any provision of this Plan to the contrary, the provisions of
Appendices A and B shall apply to payment of benefits on or after 31
December 2006 and such appendices shall supersede the other provisions of the
Plan to the extent necessary to eliminate inconsistencies between such
Appendices and such other provisions of the Plan.

 

1.5                Administration, Amendment and Termination. The Plan is
administered by and shall be interpreted by the Company. The Board of Directors
of the Company or the Pension Plan Oversight Committee of the Board may at any
time amend, modify or terminate this Plan in their sole discretion. In addition,
the Deere & Company Compensation Committee shall have the authority to approve
all amendments or modifications that:

 

1

Supplemental Pension Benefit

--------------------------------------------------------------------------------


 

a.                                   in the Compensation Committee’s judgment
are procedural, technical or administrative, but do not result in changes in the
control and management of the Plan assets; or

 

b.                                   in the Compensation Committee’s judgment
are necessary or advisable to comply with any changes in the laws or regulations
applicable to the Plan; or

 

c.                                    in the Compensation Committee’s judgment
are necessary or advisable to implement provisions conforming to a collective
bargaining agreement which has been approved by the Board of Directors; or

 

d.                                   in the Compensation Committee’s judgment
will not result in changes to benefit levels exceeding $5 million dollars per
amendment or modification during the first full fiscal year that such changes
are effective for the Plan; or

 

e.                                   are the subject of a specific delegation of
authority from the Board of Directors.

 

Provided, however, that this Plan shall not be amended or modified so as to
reduce or diminish the benefit then currently being paid to any employee or
Surviving Spouse of any former employee without such person’s consent. The power
to terminate this Plan shall be reserved to the Board of Directors of Deere &
Company. The procedure for amendment or modification of the Plan by either the
Board of Directors, or, to the extent so authorized, the Pension Plan Oversight
Committee, as the case may be, shall consist of: the lawful adoption of a
written amendment or modification to the Plan by majority vote at a validly held
meeting or by unanimous written consent, followed by the filing of such duly
adopted amendment or modification by the Secretary with the official records of
the Company.

 

1.6                Nonencumbrance of Benefits. Except as provided in
Article VIII, Section 8 of the John Deere Pension Plan for Salaried Employees,
no employee, retired employee, or other beneficiary hereunder shall have any
right to assign, alienate, pledge, hypothecate, anticipate, or in any way create
a lien upon any part of this Plan, nor shall the interest of any beneficiary or
any distributions due or accruing to such beneficiary be liable in any way for
the debts, defaults, or obligations of such beneficiary, whether such
obligations arise out of contract or tort, or out of duty to pay alimony or to
support dependents, or otherwise.

 

1.7                Employment Rights. Establishment of this Plan shall not be
construed to give any Participant the right to be retained by the Company or to
any benefits not specifically provided by the Plan.

 

1.8                Severability. In the event any provision of the Plan shall be
held invalid or illegal for any reason, any invalidity or illegality shall not
affect the remaining parts of the Plan, but the Plan shall be construed and
enforced as if the invalid or illegal provision had

 

2

Supplemental Pension Benefit

--------------------------------------------------------------------------------


 

never been inserted, and the Company shall have the privilege and opportunity to
correct and remedy such questions of invalidity or illegality by amendment as
provided in the Plan.

 

1.9                Applicable Law. This Plan is fully exempt from Titles
II, III, and IV of ERISA. The Plan shall be governed and construed in accordance
with Title I of ERISA and other applicable law (including, to the extent not
preempted by federal law, the laws of the State of Illinois).

 

Section 2.                     Definitions

 

2.1     Definitions. Whenever used in this Plan, it is intended that the
following terms have the meanings set forth below. Defined terms used in
Appendix A or B have the meanings set forth in Appendix B.

 

(a)                   “Average Pensionable Pay” of the Traditional Pension
Option means the average for each year of the following:

 

(1)                   all straight-time salary payments, plus the larger of
(i) or (ii) through 31 December 2000 and as of 1 January 2001 plus the larger of
(i) or (iii) below:

 

(i)                                  the amounts paid under the John Deere
Profit Sharing Plan and the John Deere Short-Term Incentive Plan prior to 1991
plus the sum of the bonuses paid under the John Deere Performance Bonus Plan for
Salaried Employees, the John Deere Health Care, Inc. Annual Performance Award
Plan or the John Deere Credit Company Profit Sharing Plan.

 

(ii)                              the amount paid prior to 1989 under the John
Deere Long-Term Incentive Plan, the John Deere Restricted Stock Plan through
1998, or after 1998 the Pro-rated Yearly Vesting Amount under the John Deere
Equity Incentive Plan.

 

(iii)                          the target amount under the John Deere
Performance Bonus Plan for Salaried Employees, the John Deere Health, Inc.
Annual Performance Award Plan or the John Deere Credit Company Profit Sharing
Plan.

 

(2)                   The annual average of such amounts shall be based on the
five (5) highest years, not necessarily consecutive, during the ten (10) years
immediately preceding the earliest of the Participant’s retirement, total and
permanent disability, or death. The greater of any such short or long-term
awards as defined in 2.1(a)(1)(i) or (ii) above paid or vested during the twelve
months immediately following the Participant’s retirement, shall be substituted
for the lowest such annual short or long-term bonus award used to calculate
Average Pensionable Pay, if the result would be a higher pension benefit. All
amounts used in calculating the Average Pensionable Pay will be determined
before the effect of any salary or bonus deferral or reduction

 

3

Supplemental Pension Benefit

--------------------------------------------------------------------------------


 

resulting from an election by the Employee under any Company sponsored plan or
program, but excluding any matching and/or growth factor, Company contribution,
and/or flexible credits provided by the Company under any such plan or program.

 

(b)                   “Average Monthly Pensionable Pay” means the Average
Pensionable Pay divided by twelve (12).

 

(c)                     “Board” means the Board of Directors of the Company.

 

(d.1)      Career Average Pay of the Contemporary Pension Option means the
following for those Officers listed in Exhibit 1:

 

(1)                   The highest five calendar years of the last ten not
necessarily consecutive as of 31 December 1996 plus the greater of short-term
bonus or long-term incentive pay received in each of those years as defined in
section 2.1(a)(1)(i) or (ii) above.

 

plus

 

(2)                   Base pay and short-term bonuses as defined in
Section 2.1(a)(1)(i) above paid beginning 1 January 1997 and thereafter
(excluding any long-term incentives as defined in section 2.1(a)(1)(ii) above).

 

The amounts of all salary, short-term bonus, or other pay received as described
in (1) and (2) above will be divided by the number of pay periods in which base
pay was received to determine the Career Average Pay.

 

(d.2)      “Career Average Pay” of the Contemporary Pension Option means the
following for newly eligible Participants effective the latter of 1 January 1997
or entering Base Salary Grade 13 or above:

 

(3)                   The highest five consecutive of the last ten anniversary
years or the last 60 months of straight time pay if higher as of 31
December 1996 for Participants with five or more years of continuous employment.

 

plus

 

(4)                   Restorable short-term performance bonuses earned and paid
during the years 1992-1996 credited at the rate of 1/120th for each pay period
of continuous employment beginning 1 January 1997. Short-term performance
bonuses are defined in 2.1(a)(1)(i) of this Plan.

 

4

Supplemental Pension Benefit

--------------------------------------------------------------------------------


 

plus

 

(5)                   All straight time pay plus short-term performance bonuses
paid on or after 1 January 1997 (excluding any long-term incentives such as
stock options).

 

The amounts of salary and bonus derived from (d.2)(1) plus (2) plus (3) above
are divided by the number of pay periods in which base pay was received to
determine the career average pay. This amount multiplied times 2 transforms
career average pay to a monthly equivalent.

 

(e)                   “Code” means the Internal Revenue Code of 1986, as
amended, and the regulations promulgated thereunder.

 

(f)                       “Company” means Deere & Company, a Delaware
corporation.

 

(g)                   “Contemporary Pension Option” means the benefit provided
to Officers Listed in Exhibit 1 who elect the Contemporary Pension Option on or
before 15 November 1996, and all other Executives who become Participants on or
after 1 January 1997.

 

(h)                  “Disability” shall have the same meaning as under the
Qualified Retirement Plan or John Deere Long Term Disability Plan for Salaried
Employees.

 

(i)                        “Executive” means an employee base salary grade 13 or
above who on 1 January 1997 is a non-officer, or an employee who attains base
salary grade 13 or above after 1 January 1997. An employee who attains base
salary grade 13 on or after 1 November 2014 shall not be considered an Executive
under the Plan. Notwithstanding the foregoing, the following special cases
apply:

 

(1)      An employee who, on or after 1 November 2014, attains or is restored to
base salary grade level 13 or above in connection with or following rehiring or
return from leave of absence or disability shall be considered an Executive
under the Plan only with respect to the period preceding 1 November 2014 during
which the employee held base salary grade 13 or above.

 

(2)      An employee who permanently transferred outside the U.S. prior to 1
November 2014 will be considered an Executive under the Plan only with respect
to the period preceding such permanent transfer during which the employee held
base salary grade 13 or above (and, if applicable, any period following a
subsequent permanent transfer back to the United States during which the
employee held base salary grade 13 or above but only if the permanent transfer
back to the United States occurs before 1 November 2014).

 

5

Supplemental Pension Benefit

--------------------------------------------------------------------------------


 

(3)                   An employee who attained base salary grade 13 on or before
1 November 2014 and who had not participated in the Qualified Retirement Plan
prior to 1 November 2014 shall not be considered an Executive under the Plan.

 

(j)                         “Officer” means employees listed in Exhibit I.

 

(k)                    “Non-officer” means any employee of the Company who is
not an elected officer and does not hold one of the elected positions listed in
(i) above.

 

(l)                        “Participant” means an Officer as defined in
(i) above or Salary Grade 13 and above Executives (determined applying the
exclusions and rules for special cases set forth in the definition of
“Executive” above).

 

(m)               “Plan Year” means the 12-month period beginning each
November 1.

 

(n)                  “Pro-rated Yearly Vesting Amount under the John Deere
Equity Incentive Plan” means for the purposes of calculating a long term
incentive amount under Section 2.1 (a) (1) (ii) of this Plan is one-quarter of
each bi-annual EIP Grant allocated to each year following the Grant date
multiplied times the Grant Price. In the event an EIP Grant vests and bonus
shares are payable during the 12 months immediately following a Participant’s
retirement, the actual value of the Grant will be redetermined and allocated
equally in one-quarter increments to each of the years following the Grant date
which were used to calculate Average Pensionable Pay, if the result would be a
higher pension benefit.

 

(o)                   “Qualified Retirement Plan” means the John Deere Pension
Plan for Salaried Employees which is a qualified plan under Section 401(a) of
the Internal Revenue Code. Provisions under this Plan shall in no way alter
provisions under the Qualified Retirement Plan.

 

(p)                   “Retirement Benefit” shall be a single-life annuity or
lump sum amount as provided under Section 3 subject to provisions of Section 5.

 

(q)                   “Section 162(m) Participant” means a participant who is
the CEO or the four highest paid Executives, as reported in the proxy, who is
employed on the last day of the fiscal year.

 

(r)                       “Service” shall have the same meaning in this Plan as
“service credit” in the Qualified Retirement Plan. Service credit for benefit
purposes in this Plan for those Executives not listed in Exhibit I will begin on
the latter of 1 January 1997 or attainment of base salary grade 13 or above
whichever is later. Service credit will not be provided to employees who attain
base salary grade 13 on or after 1 November 2014. Notwithstanding the foregoing,
the following special cases will apply:

 

6

Supplemental Pension Benefit

--------------------------------------------------------------------------------


 

(1)      An employee who, on or after 1 November 2014, attains or is restored to
base salary grade level 13 or above in connection with or following rehiring, or
return from leave of absence or disability, or permanent transfer into the U.S.,
shall receive service credit under this Plan only with respect to the period
preceding 1 November 2014 during which the employee held base salary grade 13 or
above.

 

(2)      An employee who permanently transferred outside the U.S. prior to 1
November 2014 will receive service credit under this Plan only with respect to
the period preceding such permanent transfer during which the employee held base
salary grade 13 or above (and, if applicable, any period following a subsequent
permanent transfer back to the United States during which the employee held base
salary grade 13 or above but only if the permanent transfer back to the United
States occurs before 1 November 2014).

 

(3)                   For the avoidance of doubt, it is noted that an employee
who attained base salary grade 13 on or before 1 November 2014 and who had not
participated in the Qualified Retirement Plan prior to 1 November 2014 shall not
receive any service credit under this Plan, as such an employee is not
considered an Executive under the Plan.

 

(s)                    “Surviving Spouse” shall mean the legally married spouse
(determined under both the laws of the deceased participant’s domicile and the
laws of the United States) of a deceased participant.

 

(t)                        “Traditional Pension Option” means the benefit under
this Plan for Officers who (1) are listed in Exhibit 1, and (2) are or become
Participants, and (3) who elect the Traditional Pension Option on or before 15
November 1996.

 

2.2                Gender and Number. Except when otherwise indicated by the
context, any masculine term used herein shall also include the feminine, and the
singular shall also include the plural.

 

7

Supplemental Pension Benefit

--------------------------------------------------------------------------------


 

Section 3.       Supplemental Pension Benefit

 

3.1                Eligibility. A Participant shall be eligible for benefits
under the provisions of this Plan if such Participant is (1) entitled to a
Vested Plan Benefit under the Qualified Retirement Plan, (2) has attained Salary
Grade 13 or above on or before 31 October 2014, and (3) has attained (a) age 60
under the Traditional Pension Option; (b) any age under the Contemporary Pension
Option; or (c) any age, if eligible to retire on 1 January 1997. Notwithstanding
any provision of this Plan to the contrary, a Participant who has not attained
at least Salary Grade 13 by 31 October 2014 shall not be eligible for benefits
under the Plan. Whether an employee qualifies as a Participant by virtue of
being a Salary Grade 13 or above Executive will be determined applying the
exclusions and rules for special cases set forth in the definition of
“Executive” above.

 

3.2                Amount. Upon termination of employment an eligible
Participant pursuant to 3.1 above, shall be entitled to a monthly Retirement
Benefit as follows:

 

(1)                       Traditional Pension Option equals (a) plus (b) below:

 

(a)          2% of Average Monthly Pensionable Pay for each year of service as
an Officer.

 

(b)          1 1/2% of Average Monthly Pensionable Pay for each year of service
as a non-Officer.

 

or

 

(2)                       Contemporary Pension Option equals (a) plus (b) below:

 

(a)          2% of Career Average Pay for each year of service as an Officer or
Participant.

 

(b)          1 1/2% of Career Average Pay for each year of service as a
non-Officer prior to the latter of 1 January 1997 or attainment of base salary
grade 13 or above, whichever is later.

 

This amount determined in Section 3.2(1) or 3.2(2), as applicable, shall be
subject to any reductions for

 

(1)                             Early retirement under the Contemporary Pension
Option as provided in Section 3.4 of this plan.

 

(2)                             Any formula used (or that would be used) to
calculate any age and/or service-related reduction in the retiree’s monthly
benefit under the terms of the Qualified Retirement Plan in effect as of 1
January 2007.

 

(3)                             Survivor benefits described in Section 6.

 

8

Supplemental Pension Benefit

--------------------------------------------------------------------------------


 

(4)                             Provisions shown in Section 3.3 which follows
and shall be further reduced by the sum of

 

(i)           the benefit earned under the Qualified Retirement Plan; and

 

(ii)          the benefit provided under the John Deere Senior Supplementary
Pension Plan or ERISA Supplementary Pension Plan, as the case may be.

 

Notwithstanding the foregoing, effective 1 January 2007, an Eligible Participant
pursuant to Section 3.1 above shall become entitled to the monthly Retirement
Benefit described in this Section 3.2 upon his or her Separation from Service
(as defined in Article B-3 of Appendix B); provided, however, that
Section B-1.2, if applicable, shall apply in calculating the amount of the
Participant’s benefit under the Plan, and the time and form of payment shall be
determined in accordance with Appendix A.

 

3.3                Limitations.

 

(a)      The total monthly Retirement Benefit paid under the Traditional Pension
Option of this Plan, the Qualified Retirement Plan and the John Deere Senior
Supplementary Pension Plan or ERISA Supplementary Pension Plan, as the case may
be, may not exceed 66-2/3% of the Average Monthly Pensionable Pay. If such
number is exceeded the amount payable under this Plan shall be reduced to the
extent necessary to equal 66-2/3% of the Average Monthly Pensionable Pay.

 

(b)      That part of the Retired employee’s monthly benefit which is based on
service credit prior to 1 July 1993 (1 January 1994 for employees of John Deere
Credit Company, John Deere Health Care, Inc. and John Deere Insurance Group)
shall be reduced by 1/2% for each full year in excess of 10 years that the
spouse is younger than the employee.

 

3.4                Reduction for Early Retirement under Contemporary Pension
Option. The amount determined in 3.2 above shall be reduced 1/3% per month from
the unreduced full benefit age, as defined under the terms of the Contemporary
Pension Option of the Qualified Retirement Plan in effect as of 1 January 2007,
as of the date benefits commence.

 

3.5                Commencement and Duration. Payment of monthly retirement
benefits provided under this Plan shall commence on the first day of any
calendar month following the date of retirement as elected under the Qualified
Retirement Plan. Benefit payments will be made on the first day of each calendar
month thereafter. The last payment will be made the first day of the calendar
month in which the Participant dies, subject to the provisions of Section 5.

 

9

Supplemental Pension Benefit

--------------------------------------------------------------------------------


 

Alternatively, the Participant may elect to receive a lump sum payment for all
or a portion (in 10% increments from 10% to 90%) of the Retirement Benefits
payable under this Plan including the 55% joint and survivor annuity equal to
11% of the supplemental benefit payable, adjusted for service accrued through 30
June 1993, or 31 December 1993 in the case of employees of John Deere Credit
Company, John Deere Health Care, Inc., or John Deere Insurance Group. Written
notice of the Participant’s election to receive a lump sum payment shall be
irrevocable, and must be received by the Company within the twelve (12) months
prior to payment, but in no event subsequent to the Participant’s date of
retirement. The lump sum payment shall be made to Participant twelve (12) months
after receipt of notice by the Company but in no event prior to the
Participant’s retirement.

 

Notwithstanding the above, a Section 162(m) Participant whose retirement date
coincides with the Company’s fiscal year-end date will not be paid the
previously elected lump-sum payment until he is no longer a
Section 162(m) Participant.

 

Effective beginning 1 January 2002 and thereafter, the lump sum will be
calculated using an interest rate assumption equal to the average yield in
September of the preceding Plan Year on 30-year Treasury Constant Maturities (as
published in October by the Internal Revenue Service) and the mortality table
shall be based upon a fixed blend of 50% male mortality rates and 50% female
mortality rates from the Group Annuity Reserving Table (“GAR”) , as set forth in
Revenue Ruling 2001-62, in effect at the beginning of the plan year in which
payment is made. The age used in the calculation will be the age of the
Participant.

 

Effective beginning 1 November 2008 and thereafter, the lump sum will be
calculated using an interest rate assumption equal to the average yield in
September of the preceding Plan Year of 30-year Treasury Constant Maturities (as
published in October by the Internal Revenue Service) and the mortality table
shall be based upon such mortality table as may be prescribed by the IRS
pursuant to Code section 417(e)(3), and which the IRS shall publish from time to
time. For the Plan Year beginning 1 November 2008 and, until modified, such
mortality table will be the table published in Revenue Ruling 2007-67. Effective
1 November 2008, in no event will the lump sum paid be less than the present
value determined by using the “applicable interest rate” and the “applicable
mortality table” with such terms having the meaning provided under
Section 417(e) of the Code, as in effect from time to time. The age used in the
calculation will be the age of the Participant.

 

 

Monthly retirement benefits will be redetermined as soon as practicable and
increased benefits paid retroactive to the Participant’s date of retirement for:

 

(a)      any eligible long or short-term bonus paid after retirement replacing
an earlier bonus award used to calculate Average Pensionable Pay under the
Traditional Pension Option

 

10

Supplemental Pension Benefit

--------------------------------------------------------------------------------


 

or

 

(b)                   any eligible short-term bonus paid after retirement added
to career average earnings used to calculate pension benefits under the
Contemporary Pension Option.

 

Effective 1 January 2008, monthly retirement benefits determined as described
above shall be paid upon the later of (i) the date specified for payment in
accordance with Section A-1.2 or A-1.3, as applicable, or (ii) on the first day
of the calendar month following vesting of the bonus giving rise to the
adjustment.

 

3.6                Death Prior to Receipt of Lump Sum. If an active Participant
or a Participant on Permanent and Total Disability dies after receipt of notice
by the Company pursuant to Section 3.5 of Participant’s irrevocable election to
receive a lump sum payment, but before the expiration of twelve (12) months
after receipt by the Company of such election, a Surviving Spouse of the
Participant who is eligible for a survivor benefit under Section 6 will receive
a lump sum survivor’s benefit under Section 6.1 of this Plan. The 55% Surviving
Spouse lump sum benefit will be payable no earlier than twelve (12) months
following receipt of notice by the Company of the deceased Participant’s
irrevocable election but not before the first day of the month following
eligibility for a Surviving Spouse benefit under the Qualified Retirement Plan.

 

If a retired Participant or a Participant on Permanent and Total Disability
subsequently retires under Normal Retirement and dies after receipt of notice by
the Company pursuant to Section 3.5 of Participant’s irrevocable election to
receive a lump sum payment, but before the expiration of twelve (12) months
after receipt by the Company of such election, a Surviving Spouse of the
Participant who is eligible for a survivor benefit under Section 6 will receive
the Participant’s full lump sum benefit under Section 3.5 of this Plan in lieu
of Surviving Spouse benefits under Section 6. In the event the retired
Participant is unmarried at the date of death or the Surviving Spouse of the
deceased Participant is not eligible for survivor benefits under Section 6, the
Participant’s full lump sum benefit will be paid to the deceased Participant’s
estate. The lump sum benefit will be payable no earlier than twelve (12) months
following receipt of notice by the Company of the deceased Participant’s
irrevocable election.

 

3.7                Qualified Domestic Relations Order.

 

Distribution is prohibited under the Plan prior to the Participant’s retirement
and, in the event of a Qualified Domestic Relations Order, the Alternate Payee
must take distribution as a single lump sum payment within 180 days following
the Participant’s retirement under the Plan.

 

11

Supplemental Pension Benefit

--------------------------------------------------------------------------------


 

Section 4.  Disability Benefit

 

4.1                Eligibility. An employee who qualifies for a Disability
benefit in accordance with the provisions of the Qualified Retirement Plan or
John Deere Long Term Disability Plan for Salaried Employees shall be entitled to
a benefit under this Plan upon retirement under a normal retirement under the
Qualified Retirement Plan.

 

4.2                Amount. The amount shall be determined in accordance with 3.2
except that service as an Officer shall be determined for the period of time
prior to total and permanent disability as defined in the Qualified Retirement
Plan or John Deere Long Term Disability Plan for Salaried Employees.

 

4.3                Commencement and Duration. In the event of Disability, the
payment method shall be the same as that elected pursuant to Section 3.5 of this
Plan. In the event of Disability, payments of Retirement Benefits provided under
this section shall be made or commence on the same date as Retirement Benefits
commence under the normal Retirement Provisions under the Qualified Retirement
Plan.

 

12

Supplemental Pension Benefit

--------------------------------------------------------------------------------


 

Section 5.  Change in Control of Company

 

5.1                Eligibility. If a Change in Control of the Company (as
defined in 5.2 below) shall have occurred, and a Participant who has not
attained age 60 ceases to be an employee of the Company within twenty-four
months following a Change in Control of the Company, such Participant shall be
eligible for benefits under the provisions of this Plan notwithstanding his age
at the time of such cessation of employment, unless such cessation of employment
is (i) by the Company for “Cause” (as defined in 5.3 below), or (ii) by the
Participant who is not Retirement Eligible for other than Good Reason (as
defined in 5.4 below). If the Participant ‘s cessation of employment is by
reason of Death or Permanent Disability, the Participant ‘s rights under this
Plan shall be governed by Section 4 and 6 of this Plan, despite the occurrence
of a change in control. References in this Section 5.1 to “cessation of
employment” shall be references to a Separation from Service, as defined in
Article B-3 of Appendix B.

 

5.2                Change in Control of the Company. A change in control of the
Company shall mean a change in control of a nature that would be required to be
reported in response to Schedule 14A of Regulation 14A promulgated under the
Securities Exchange Act of 1934, as now or hereafter amended (the “Exchange
Act”), whether or not the Company is then subject to such reporting requirement;
provided, that, without limitation, such a Change in Control shall be deemed to
have occurred if:

 

(i)                                            any “person” (as defined in
Sections 13(d) and 14(d) of the Exchange Act) is or becomes the “beneficial
owner” (as defined in Rule 13(d-3) under the Exchange Act), directly or
indirectly, of securities of the Company representing thirty percent (30%) or
more of the combined voting power of the Company’s then outstanding securities;

 

(ii)                                        during any period of two
(2) consecutive years (not including any period prior to December 9, 1987) there
shall cease to be a majority of the Board comprised as follows: individuals who
at the beginning of such period constitute the Board and any new
director(s) whose election by the Board or nomination for election by the
Company’s stockholders was approved by a vote of at least two-thirds (2/3) of
the directors then still in office who either were directors at the beginning of
the period or whose election or nomination for election was previously so
approved; or

 

(iii)                                    the shareholders of the Company approve
a merger or consolidation of the Company with any other company, other than a
merger or consolidation which would result in the voting securities of the
Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) at least 80% of the combined voting power of the voting
securities of the Company or such surviving entity outstanding immediately after
such merger or consolidation.

 

13

Supplemental Pension Benefit

--------------------------------------------------------------------------------


 

(iv)                                    the shareholders of the Company approve
a plan of complete liquidation of the Company or an agreement for the sale or
disposition by the Company of all or substantially all the Company’s assets.

 

5.3                Cause. Termination of employment by the Company for “Cause”
shall mean termination pursuant to notice of termination setting out the reason
for termination upon (i) the willful and continued failure by the participant to
substantially perform his duties with the Company after a specific, written
demand is developed; (ii) the willful engaging by the participant in conduct
which is demonstrably and materially injurious to the Company, monetarily or
otherwise or (iii) the participant’s conviction of a felony which impairs the
participant’s ability substantially to perform his duties with the Company.

 

An act, or failure to act, shall be deemed “willful” if it is done, or omitted
to be done, not in good faith and without reasonable belief that the action or
omission was in the best interest of the Company.

 

5.4                Good Reason. “Good Reason” shall mean the occurrence, without
the participant’s express written consent, within 24 months following a Change
in Control of the Company, of any one or more of the following:

 

(i)                                            the assignment to the participant
of duties materially inconsistent with the participant’s duties,
responsibilities and status prior to the Change in Control or a material
reduction or alteration in the scope of the participant’s responsibilities from
those in effect prior to the Change in Control;

 

(ii)                                        a reduction by the Company in the
participant’s base salary or profit sharing award as in effect prior to the
Change in Control;

 

(iii)                                    the Company requiring the participant
to be based at a location in excess of twenty-five (25) miles from the location
where the participant is currently based;

 

(iv)                                    the failure by the Company or any
successor to the Company to continue in effect any other Pension Plans, or its
Profit Sharing Plan for Salaried Employees, Short-Term Incentive Bonus Plan,
Deferred Compensation Plan, Long-Term Incentive Plan, the John Deere Stock
Option Plan or any other of the Company’s employee benefit plans, policies,
practices or arrangements applying to the participant or the failure by the
Company to continue the participant’s participation therein on substantially the
same basis, both in terms of the amount of benefits provided and the level of
his or her participation relative to other participants, as existed prior to the
Change in Control;

 

If Good Reason exists, the participant’s right to terminate his or her
employment pursuant to this Subsection shall not be affected by temporary or
subsequent

 

14

Supplemental Pension Benefit

--------------------------------------------------------------------------------


 

incapacity due to physical or mental illness. Continued employment shall not
constitute consent to, or a waiver of rights with respect to, any circumstance
constituting Good Reason hereunder. Retirement at less than “normal retirement
age” as defined in the John Deere Pension Plan for Salaried Employees
constitutes a “termination” for purposes of this Subsection.

 

5.5     Amount. The amount of the benefit payable under this section shall be
determined in accordance with Section 3.2.

 

5.6                Commencement and Duration. Retirement Benefits provided under
this section shall be made in a lump sum on the first day of the calendar month
following the date the Participant ceases employment with the Company, except as
noted in Section 3.5. Calculation of the lump sum payment shall be made in
accordance with the terms set forth in Section 3.5

 

5.7                Deere & Company Severance Protection Agreement.

 

The change in control of Company provisions shown above do not apply in the
event a Participant has received and executed a personal Severance Protection
Agreement issued by Deere & Company. In order for the Severance Protection
Agreement to apply in lieu of the provisions shown in Section 5 above the
Agreement must be effective as shown in Article I. Establishment, Term and
Purpose of the Deere & Company Severance Protection Agreement.

 

15

Supplemental Pension Benefit

--------------------------------------------------------------------------------


 

Section 6.                     Survivor Benefits

 

6.1                Death of an Active or Disabled Participant. In the event of
the death of an active Participant or a Participant on Disability,
notwithstanding Section 3.1 of this Plan, the Surviving Spouse shall be eligible
for a monthly survivor benefit provided the Participant:

 

(a)      was married and eligible to retire on the date of death under early or
normal retirement provisions of the Qualified Retirement Plan or

 

(b)      had been married for at least one year prior to death and was on Total
and Permanent Disability as provided in the Qualified Retirement Plan or

 

(c)      was married for at least one year prior to death and Participant had
elected the Contemporary Pension Option and was vested under the Qualified
Retirement Plan or

 

(d)      was married for at least one year prior to death and the Participant
elected the Traditional Pension Option and had three years or more of service as
an Officer. The benefit will be reduced 1/3% of 1% for each month the Officer
would have been under age 60 at the date this Surviving Spouse benefit
commences.

 

The Surviving Spouse benefit under this Plan for a Participant who died prior to
retirement as specified in 6.1 will be in the same proportion of the
Participant’s benefit under Section 3 of this Plan as the Surviving Spouse
benefit under the Qualified Retirement Plan bears to the Participant’s benefit
under Article IV, Section 1 of the Qualified Retirement Plan. The Surviving
Spouse benefit will be payable as a monthly annuity or as a lump sum as of the
first of the month following eligibility for a Surviving Spouse benefit under
the Qualified Retirement Plan.

 

6.2     Death of a Retired Participant. The Surviving Spouse shall be eligible
for a monthly survivor benefit provided:

 

(a)                    the Participant is eligible for a retirement benefit
under this Plan and

 

(b)                   the Participant had not received the lump sum payment
provided under Section 3.5 of this Plan and

 

(c)                     the Surviving Spouse and Participant were either:

 

(1)                       continuously married before the Participant’s early or
normal retirement or

 

(2)                       the Participant had elected a Surviving Spouse benefit
under Section 6.4 below.

 

16

Supplemental Pension Benefit

--------------------------------------------------------------------------------


 

The survivor benefit option elected by the retired Participant under Article IV,
Section 1 of the Qualified Retirement Plan shall apply to the survivor benefit
payable under this Plan. Any formula used to calculate the reduction in the
retiree’s monthly benefit under the Qualified Retirement Plan shall also apply
under this Plan.

 

6.3    Commencement and Duration. Payment of monthly death benefits provided
under this section shall commence on the same date that Surviving Spouse
benefits commence under the Qualified Retirement Plan. The last payment will be
made on the first day of the month of the Surviving Spouse’s death.

 

6.4    Survivor Benefit Election After Retirement. A Participant who retired and
is receiving benefits under this Plan, for whom no survivor benefit is in
effect, may elect a survivor benefit by filing a written application with the
Company provided:

 

(1)     The Participant was not married at retirement and has subsequently
married, or

 

(2)     The Participant has had a Survivor Benefit provision in effect and has
remarried, and

 

(3)     The Participant had not received a lump sum payment provided in
Section 3.5 of this Plan.

 

The Survivor Benefit under this paragraph and any applicable reduction to the
retired Participant’s benefit shall be effective with respect to benefits
falling due for months commencing with the first day of the month following the
month in which the Company receives an application, but in no event before the
first day of the month following the month in which the retired Participant has
been married to the designated spouse for one year.

 

On or after 1 July 1999, if the Company is notified of a designated spouse
following the first day of the month in which the retired employee has been
married to the designated spouse for one year, retroactive reductions and
benefit adjustments will be made to the retired Participant’s pension benefit or
the survivor’s benefit, in the event of a retired Participant’s death for such
late notice. These retroactive reductions will become payable for the period of
time based on the date the survivor benefit would have become effective (the
first day of the month following the month in which the retired Participant had
been married to the designated spouse for one year).

 

Any Surviving Spouse benefit election by the retired Participant under
Article IV, Section 1 of the Qualified Retirement Plan shall apply to the
survivor benefit payable under this Plan. Any formula used to calculate the
reduction in the retired Participant’s monthly benefit under the Qualified
Retirement Plan and Sections 3.2, 3.3, and 3.4 of this Plan will also apply.

 

17

Supplemental Pension Benefit

--------------------------------------------------------------------------------


 

Section 7.     Financing of Benefits

 

7.1    Contractual Obligation. It is intended that the Company is under a
contractual obligation to make the payments under this Plan when due. No
benefits under this Plan shall be financed through a trust fund or insurance
contracts or otherwise. Benefits shall be paid out of the general funds of the
Company.

 

7.2    Unsecured General Creditor. Neither the Participant nor the Surviving
Spouse shall have any interest whatsoever in any specific asset of the Company
on account of any benefits provided under this Plan. The Participant’s (or
Surviving Spouse’s) right to receive benefit payments under this Plan shall be
no greater than the right of any unsecured general creditor of the Company.

 

7.3    Funding. All amounts paid under this Plan shall be paid in cash from the
general assets of the Company. Such amounts shall be reflected on the accounting
records of the Company, but shall not be construed to create, or require the
creation of, a trust, custodial or escrow account. No Participant shall have any
right, title or interest whatever in or to any investment reserves, accounts or
funds that the Company may purchase, establish or accumulate to aid in providing
the benefits under this Plan. Nothing contained in this Plan, and no action
taken pursuant to its provisions, shall create a trust or fiduciary relationship
of any kind between the Company and a Participant or any other person. Neither
shall an employee acquire any interest greater than that of an unsecured
creditor.

 

7.4    Vesting. Benefits under this Plan shall become nonforfeitable at the
earlier of Disability, or Retirement under the Traditional Pension Option of the
Qualified Retirement Plan after reaching age 60 or after five years of service
credit and Termination or Retirement under the Qualified Retirement Plan
Contemporary Pension Option. Notwithstanding the preceding sentence, a
Participant or his beneficiary shall have no right to benefits hereunder if the
Company determines that he engaged in a willful, deliberate or gross act of
commission or omission which is substantially injurious to the finances or
reputation of the Company.

 

7.5    Administration. This Plan shall be administered by the Company which
shall have, to the extent appropriate, the same powers, rights, duties and
obligations with respect to this Plan as it does with respect to the Qualified
Retirement Plan; provided, however, that the determination of the Company as to
any questions arising under this Plan, including questions of construction and
interpretation shall be final, binding, and conclusive upon all persons.

 

7.6    Expenses. The expenses of administering the Plan shall be borne by the
Company.

 

7.7    Indemnification and Exculpation. The agents, officers, directors, and
employees of the Company and its affiliates shall be indemnified and held
harmless by the Company against and from any and all loss, cost, liability, or
expenses that may be imposed upon or reasonably incurred by them in connection
with or resulting from any claim, action, suit, or proceeding to which they may
be a party or in which they

 

18

Supplemental Pension Benefit

--------------------------------------------------------------------------------


 

may be involved by reason of any action taken or failure to act under this Plan
and against and from any and all amounts paid by them in settlement (with the
Company’s written approval) or paid by them in satisfaction of a judgment in any
such action, suit, or proceeding. The foregoing provision shall not be
applicable to any person if the loss, cost, liability, or expense is due to such
person’s gross negligence of willful misconduct.

 

7.8    Effect on Other Benefit Plans. Amounts credited or paid under this Plan
shall not be considered to be compensation for the purposes of a qualified
pension plan or any other benefit plan maintained by the Company. The treatment
of such amounts under other employee benefit plans shall be pursuant to the
provisions of such plans.

 

7.9    Tax Liability. Pursuant to Section B-1.4, the Company may withhold from
any payment of benefits hereunder an amount equal to the federal employment
taxes (FICA) and federal, state local and foreign income tax obligations arising
from a Participant’s participation and accrual of benefits under the Plan.

 

19

Supplemental Pension Benefit

--------------------------------------------------------------------------------


 

APPENDIX A

 

ARTICLE A-1

APPLICATION; PAYMENT OF PLAN BENEFIT AFTER 2006

 

A-1.1

Application of this Article. Notwithstanding anything in the Plan to the
contrary, the rules applicable to payment of Plan Benefits for Participants who,
as of 31 December 2006, have not commenced payment are set forth in this
Appendix A.

 

 

A-1.2

Retirement During Calendar Year 2007 or Later. If a Participant Retires after 31
December 2006, his Vested Plan Benefit shall be distributed in a Lump Sum with a
Payment Date that is the 15th day of the month following the date that is
(a) six months and one day following (b) the date of his Retirement plus one day
for every day of Vacation. Such Lump Sum shall be calculated using lump sum
equivalency factors for a lump sum which is actuarially equivalent to an
immediate Single Life Annuity payable on the date determined in accordance with
clauses (a) and (b) of this Section A-1.2 and shall be based on the
Participant’s age on the date the Participant Retires plus one day for every day
of Vacation.

 

 

A-1.3

Termination During Calendar Year 2005 or Later. If a Participant incurs a
Termination during calendar year 2005 or thereafter, his Vested Plan Benefit
shall be distributed in the form of a Lump Sum with a Payment Date that is the
later of (a) 31 January 2007 and (b) the 15th day of the month following the
date that is six months and one day after the date on which the Participant
incurred a Termination. Such Lump Sum shall be calculated using lump sum
equivalency factors for a lump sum which is actuarially equivalent to a deferred
Single Life Annuity payable on the earliest date the Participant would be
eligible to receive unreduced benefits under the Qualified Retirement Plan and
based on the Participant’s age on the Payment Date.

 

 

A-1.4

Termination Prior to 1 January 2005. If a Participant incurred a Termination
prior to 1 January 2005, but as of 31 December 2006 had not yet commenced
payment of his Vested Plan Benefit, such Vested Plan Benefit shall be paid in a
Lump Sum on or before 30 November 2007. The amount of the Participant’s Plan
Benefit shall be determined in accordance with Sections 3.2 and 3.5.

 

 

A-1.5

Separation from Service Following a Change in Control. If a Participant incurs a
Separation from Service after 31 December 2006 and [within twenty-four calendar
months] following a Change in Control, and such Separation from Service is
(i) by the Company for “Cause” (as defined in Section 5.3), or (ii) by the
Participant who is not Retirement Eligible for other than “Good Reason” (as
defined in Section 5.4), then, notwithstanding anything herein to the contrary,
such Participant’s Vested Plan Benefit shall be forfeited.

 

 

A-1.6

One-Time Lump Sum. Effective 1 January 2008, Participants shall receive an
amount equal to the interest that would be credited on their Account for the
period beginning on the date of Separation from Service and ending on the
sixth-month anniversary

 

20

Revised Oct 2011

--------------------------------------------------------------------------------


 

 

thereof, determined by using an interest rate equal to the average yield in
September of the preceding Plan Year on 30-year Treasury Constant Maturities (as
published in October by the Internal Revenue Service). This one-time lump sum
payment shall be paid at the same time as the first distribution of the
Participant’s Vested Plan Benefit under the Plan.

 

Participants who Separated from Service after 31 December 2004 and before 1
January 2008 shall also receive a one-time lump sum cash payment equal to the
amount that such Participants would have been paid had the preceding paragraph
been effective on the date of their Separation from Service, provided that the
average yield in September 2007 on 30-year Treasury Constant Maturities (as
published in October 2007 by the Internal Revenue Service) shall be used in
determining the amount of such one-time lump sum payment. This one-time lump sum
payment shall be paid on or before 29 February 2008, but in no event earlier
than the date that is six months and one day after the date of the Participant’s
Separation from Service.

 

21

Revised Oct 2011

--------------------------------------------------------------------------------


 

ARTICLE A-2

DEATH and DISABILITY BENEFITS

 

A-2.1   Application of Article A-2.

 

(a)       Death. This Article A-2 addresses the survivor benefit or death
benefit (in each case, if any) under this Plan with respect to a Participant who
incurs a Separation from Service due to his death on or after 1 January 2007.

 

(b)       Disability. This Article A-2 addresses the Payment Date and the Plan
Benefit of a Participant who incurs a Separation from Service due to his
Disability on or after 1 January 2007.

 

A-2.2   No Additional Rights Because of Death. No Vesting Solely as a Result of
Death. No survivor or death benefit shall be payable to any person under this
Article A-2 in respect of a Participant unless the Participant had a Vested Plan
Benefit on the date of death.

 

A-2.3   Rules Based on Timing of Death.

 

(a)     Survivor or Death Benefits to Unmarried Participants. If a Participant
is not married to a Surviving Spouse, has not been married to a Surviving Spouse
for at least one year immediately prior to the date of death, or otherwise does
not satisfy the requirements of Section 6.1:

 

(1)      as of the date of his Separation from Service and (i) he is an active
employee (i.e., has not incurred a Separation from Service) of the Company as of
the date immediately preceding his Separation from Service and (ii) such
Separation from Service is by reason of the Participant’s death, no survivor
benefit or death benefit with respect to such Participant’s Vested Plan Benefit,
if any, shall be payable to any person and such Plan Benefit shall be forfeited
as of the date of death; or

 

(2)      as of the date of his death and his Separation from Service occurs
prior to the date of death, the survivor benefit or death benefit with respect
to such Participant’s Vested Plan Benefit, if any, shall be payable to such
Participant’s estate in accordance with the time and form of payment set forth
in Section A-1.2 or A-1.3, as applicable.

 

(b)     Separation From Service Due to Death.

 

(1)      If an active Participant (i.e., a Participant who has not incurred a
Separation from Service) who is Retirement Eligible and who satisfies the
requirements of Section 6.1 incurs a Separation from Service due to his death
and, as of the date of death, has been married to a Spouse for at least one year
immediately prior to the date of death, the Surviving Spouse shall be paid a
single lump sum

 

22

Revised Oct 2011

--------------------------------------------------------------------------------


 

equal to 55% of the Lump Sum payable to the Participant had the Participant
Retired on the date of his death. Such Lump Sum shall be calculated using lump
sum equivalency factors for a Single Life Annuity payable immediately based on
the Participant’s age at the date of death. Notwithstanding anything in
Section A-1.1, A-1.2 or A-1.3 to the contrary regarding the time or form of
payment, such lump sum distribution to the Surviving Spouse shall be made on the
15th day of the month following the month in which the Participant dies.
Effective for Participant dates of death on or after 01 July 2010, such lump sum
distribution to the Surviving Spouse shall be made on the 15th day of January of
the year following the Participant’s death.

 

(2)      If an active Participant who is not Retirement Eligible and who, as of
the date of death, satisfies Section 6.1 incurs a Separation from Service by
reason of his death and, as of the date of death, has been married to a Spouse
for at least one year immediately prior to the date of death, the Surviving
Spouse shall be paid a single lump sum equal to 55% of the Lump Sum payable to
the Participant had the Participant lived until the earliest date on which he
would be eligible for an unreduced benefit under the Qualified Retirement Plan
and then Retired. Such lump sum payable to the Surviving Spouse shall be
calculated using the lump sum equivalency factors for a Lump Sum which is
actuarially equivalent to a deferred Single Life Annuity payable on the earliest
unreduced benefits date under the Qualified Retirement Plan had the Participant
lived to Retire and based on the Participant’s age at the date of death. The
Lump Sum payable pursuant to this Section A-2.3(b)(2) shall be paid on the
15th day of the month following the month in which the Participant dies,
notwithstanding anything to the contrary in Section A-1.1, A-1.2 or A-1.3
regarding the time or form of payment. Effective for Participant dates of death
on or after 01 July 2010, such lump sum distribution to the Surviving Spouse
shall be made on the 15th day of January of the year following the Participant’s
death.

 

(c)     One-Time Lump Sum. Effective 1 July 2010, the surviving spouses of
Participants shall receive an amount equal to the interest that would be
credited on their Account for the period beginning on the date of Separation
from Service and ending on the 15th of January in the year following the
Participant’s death, determined by using an interest rate equal to the average
yield in September of the preceding Plan Year on 30-year Treasury Constant
Maturities (as published in October by the Internal Revenue Service). This
one-time lump sum payment shall be paid at the same time as the first
distribution of the Participant’s Vested Plan Benefit under the Plan.

 

(d)     Death After Separation from Service and Prior to Payment of Lump Sum. If
a Participant dies after his Separation from Service but prior to the receipt of

 

23

Revised Oct 2011

--------------------------------------------------------------------------------


 

          the Lump Sum distribution, such Lump Sum shall be determined and paid
in accordance with Section A-1.2 or A-1.3, as applicable.

 

A-2.4   Separation from Service Due to Disability.

 

(a)      Separation from Service on or After 1 January 2007. A Participant who
incurs a Separation from Service due to a Disability on or after 1 January 2007,
shall receive a distribution of his Plan Benefit in a Lump Sum paid in
accordance with Section A-1.2 or A-1.3. The Participant’s immediate Single Life
Annuity, which is then converted into a Lump Sum in accordance with Section 3.5,
shall be determined in accordance with Section 3.2 as though the Participant
(i) had remained employed with the Company until the first day of the calendar
month following his or her 65th birthday, (ii) received Average Pensionable Pay
or Career Average Pay, as the case may be, determined as of the end of the
elimination period under the John Deere Long Term Disability Plan for Salaried
Employees, and (iii) then incurred a Separation from Service with the Company,
except that service as an Officer shall be determined for the period of time
prior to the Disability.

 

(b)     Separation From Service Prior to 1 January 2005. If a Participant
incurred a Separation from Service due to Disability prior to 1 January 2005, is
entitled to a Plan Benefit based in part on credit for service with the Company
after 31 December 2004 and, as of 1 January 2005, has not commenced payment of
his Plan Benefit, such Plan Benefit shall be paid in a Lump Sum in accordance
with Section A-1.2 or A-1.3; provided, however, that if the date specified for
payment under Section A-1.2 or A-1.3 is prior to 30 November 2007, such Lump Sum
shall be paid on or before 30 November 2007. The amount of the Participant’s
Plan Benefit shall be determined in accordance with Section 3.2 and
Section A-2.4(a).

 

(c)     The provisions of this Section A-2.4 shall be superseded by
Section A-2.3 in the event that a Participant’s death occurs prior to payment of
his entire Plan Benefit.

 

A-2.5   Return to Work Following Disability. If a Participant who has commenced
payment of his Plan Benefit returns to work with the Company following his
Separation from Service due to Disability and is eligible to become a
Participant upon such return to work, such Participant shall begin accruing a
new Plan Benefit. The determination of such Participant’s new Plan Benefit shall
include the period beginning on the date of such Participant’s initial
Separation from Service and ending on his subsequent Separation from Service
following his return to work. Upon such Participant’s subsequent Separation from
Service, the Participant’s new Plan Benefit shall equal his or her (i) Aggregate
Plan Benefit, less (ii) the Lump Sum value of the Plan Benefit which the
Participant previously received with interest credited from the date of receipt
through the date of subsequent payment using the interest rate described in
Section 3.5, and shall be paid to the Participant in a Lump Sum in accordance
with Section A-1.2 or A-1.3, as applicable, based on the date of

 

24

Revised Oct 2011

--------------------------------------------------------------------------------


 

such subsequent Separation from Service. For purposes of this Section A-2.5, the
Participant’s Aggregate Plan Benefit means the Plan Benefit the Participant
would be entitled to receive had he or she remained continuously employed with
the Company from his initial date of hire through the date of the Participant’s
subsequent Separation from Service, recalculated pursuant to Sections 3.2-3.4
based on all service as an Officer and a non-Officer and all compensation paid
by the Company, solely to the extent that such service and compensation are
considered under the Traditional Pension Option or the Contemporary Pension
Option, as applicable.

 

25

Revised Oct 2011

--------------------------------------------------------------------------------


 

APPENDIX B

 

ARTICLE B-1

MISCELLANEOUS PROVISIONS

 

B-1.1          Application of this Article. For purposes of clarification, the
provisions in this Appendix B supplement the provisions in Appendix A, and are
effective 1 January 2007 unless otherwise provided.

 

B-1.2          Impact of Vacation. If a Participant’s Retirement occurs
immediately prior to or during such Participant’s Vacation, then, solely for
purposes of determining the amount of the Plan Benefit for a Participant, such
Participant’s Separation from Service shall be determined in accordance with the
Prior Plan and the Participant shall be eligible to accrue benefits in
accordance with the Plan until such Separation from Service; provided, however,
that solely for purposes of this Section B-1.2, Vacation shall exclude any day
of vacation not used by the Participant to extend his service under the
Qualified Retirement Plan. Determinations under this Plan which provide for one
day to be added for each day of Vacation shall be made using the same rules and
principles applied to count days of Vacation used by active employees. (For
example, weekends, holidays and scheduled shutdowns are not counted as Vacation
days.)

 

B-1.3          Impact of Leave of Absence and Special Paid Leave of Absence.

 

(a)     Leave of Absence. If a Participant who has commenced payment of his Plan
Benefit returns to work with the Company following his Separation from Service
due to an approved Leave of Absence and is eligible to become a Participant upon
such return to work, such Participant shall begin accruing a new Plan Benefit.
 Upon such Participant’s subsequent Separation from Service, the Participant’s
new Plan Benefit shall equal his or her (i) Aggregate Plan Benefit, less
(ii) the Plan Benefit which the Participant previously received with interest
credited annually using the interest rate described in Section 3.5, and shall be
paid to the Participant in a Lump Sum in accordance with Section A-1.2 or A-1.3,
as applicable, based on the date of such subsequent Separation from Service. For
purposes of this Section B-1.3, the Participant’s Aggregate Plan Benefit means
the Participant’s Plan Benefit determined as though the Participant had never
commenced payment of his Plan Benefit upon the original Separation from Service,
recalculated pursuant to Sections 3.2-3.4 based on all service as an Officer or
Executive and a non-Officer and all compensation paid by the Company, solely to
the extent that such service and compensation are considered under the
Traditional Pension Option or the Contemporary Pension Option, as applicable.

 

(b)     Special Paid Leave of Absence. Solely for purposes of determining the
amount of such Participant’s Vested Plan Benefit, a Participant who incurs a
Separation from Service by reason of a Special Paid Leave of Absence shall

 

26

--------------------------------------------------------------------------------


 

receive a distribution of his Plan Benefit in a Lump Sum paid in accordance with
Section A-1.3. The Participant’s immediate Single Life Annuity, which is then
converted into a Lump Sum in accordance with Section 3.5, shall be determined in
accordance with Section 3.2 as though the Participant (i) had remained employed
with the Company until the expiration of such Participant’s Special Paid Leave
of Absence, (ii) received Average Pensionable Pay or Career Average Pay, as the
case may be, determined as of the date of the Participant’s commencement of the
Special Paid Leave of Absence, and (iii) then incurred a Separation from Service
with the Company.

 

B-1.4          No Acceleration or Delay. The Administrator shall not accelerate
or delay payment under the Plan except to the extent that such acceleration
(including as a result of a “change in control” within the meaning of the
default provisions of Section 409A) or delay shall not cause any person to incur
additional taxes, interest or penalties under Section 409A (“Section 409A
Compliance”).

 

B-1.5          Interpretation Consistent with Section 409A Compliance. To the
extent interpretation of the Plan is required, such interpretation shall be
consistent with Section 409A Compliance.

 

27

--------------------------------------------------------------------------------


 

ARTICLE B-2

AMENDMENT AND TERMINATION

 

B-2.1          Amendment and Termination. Notwithstanding any provision in this
Plan to the contrary, the Board of Directors, the Committee, or the Deere &
Company Management Compensation Committee shall have the unilateral right to
amend, modify or terminate the Plan at any time. The Vice President of Human
Resources of the Company shall have the unilateral right to amend or modify the
Plan to the extent the Vice President of Human Resources of the Company deems
such action to be necessary or advisable to avoid the imposition on any person
of adverse or unintended tax consequences under Section 409A. Any determinations
made by the Board of Directors, the Committee, the Management Compensation
Committee, or the Vice President of Human Resources of the Company under this
Section B-2.1 shall be final, conclusive and binding on all persons.

 

B-2.2          Plan Benefit in the Event of Termination. With respect to a
Participant’s Plan Benefit, if the Plan is terminated, Plan Benefits shall be
paid in accordance with Appendix A, unless the Board of Directors or the
Committee, in its discretion and in full and complete settlement of the
Company’s obligations under this Plan, causes the Company to distribute the full
amount of a Participant’s then accrued and Vested Plan Benefit to the
Participant in a Lump Sum; provided, that such distribution may be effected in a
manner that will result in Section 409A Compliance.

 

28

--------------------------------------------------------------------------------


 

ARTICLE B-3

DEFINITIONS

 

B-3.1          Section References. All references to sections are, unless
otherwise indicated, references to sections of the Plan, including the
appendices.

 

B-3.2          Terms Defined. Except as otherwise provided, whenever used in
Appendix A, the following terms shall have the meanings set forth below:

 

(a)

“Annuity” means a Single Life Annuity or a Joint and Survivor Annuity.

 

 

(b)

“Committee” means the Company’s Pension Plan Oversight Committee.

 

 

(c)

“Joint and Survivor Annuity” shall have the meaning set forth in the Qualified
Retirement Plan.

 

 

(d)

“Lump Sum” means the actuarial equivalent of a Participant’s Plan Benefit
payable in a single cash lump sum on the Payment Date.

 

 

(e)

“Payment Date” means the date the Participant receives his Plan Benefit, in all
cases in accordance with the applicable provisions of the Plan.

 

 

(f)

“Plan Benefit” means, as of a given date, the total benefit payable under the
Plan to a Participant, expressed as a Single Life Annuity in accordance with the
rules of Section 3.2, commencing on the Participant’s Normal Retirement Date or
Postponed Retirement Date, as applicable, that a Participant has accrued under
the Plan.

 

 

(g)

“Prior Plan” means the terms of the Plan in effect immediately prior to 1
January 2005, as set forth in the Company’s written documents, rules, practices
and procedures applicable to this Plan.

 

 

(h)

“Retirement” or “Retire” means a Separation from Service by a Participant who is
then Retirement Eligible.

 

 

(i)

“Retirement Eligible” means eligible for a normal retirement benefit or an early
retirement benefit within the meaning of the terms of the Qualified Retirement
Plan in effect as of 1 January 2007.

 

 

(j)

“Section 409A” means Section 409A of the Code and the applicable rulings and
regulations promulgated thereunder.

 

 

(k)

“Section 409A Compliance” has the meaning set forth in Section B-1.4.

 

 

(l)

“Separation from Service” means, with respect to a Participant, a separation
from service within the meaning of the default rules of Section 409A; provided
that:

 

29

--------------------------------------------------------------------------------


 

(1)                   for purposes of determining which entities are treated as
a single “service recipient” with the Company, the phrase “at least 20 percent”
shall be substituted for the phrase “at least 80 percent” each place it appears
in Sections 1563(a)(1), (2) and (3) of the Code and Section 1.414(c)-2 of the
Treasury Regulations, as permitted under Section 1.409A-1(h)(3) of the Treasury
Regulations; and

 

(2)                   a Participant absent from work due to Disability shall
incur a Separation from Service 29 months after the date on which the
Participant was first Disabled.

 

(m)     “Single Life Annuity” means a Participant’s Plan Benefit payable in
monthly installments over the life of the Participant, commencing as of the
Payment Date and ending with the payment due for the month in which the
Participant dies, with no further payments on his behalf after his death.

 

(n)      “Special Paid Leave of Absence” has the meaning set forth in the
Deere & Company Policy for Special Paid Leave of Absence for Salaried Employees.

 

(o)       “Termination” means a Separation from Service by a Participant who is
not Retirement Eligible.

 

(p)      “Vacation” means one or more days, as the case may be, of such vacation
to which the Participant is entitled pursuant to the policies and practices of
the Company then in effect and (i) as of the date of the Participant’s
Separation from Service, deferred from a prior anniversary year and unused as of
such Separation from Service, (ii) earned in the current anniversary year and
unused as of such Separation from Service and (iii) if a Participant’s Vacation
described in clause (i) or (ii) of this definition is used in the anniversary
year following the anniversary year in which such Separation from Service
occurs, earned in such following anniversary year, whether or not used by the
Participant.

 

(q)                   “Vested Plan Benefit” means the portion of the
Participant’s Plan Benefit that has vested in accordance with Article 3.

 

30

--------------------------------------------------------------------------------


 

EXHIBIT I

 

 

TITLES AS OF

 

 

 

 

 

1 NOVEMBER 1996

OFFICER SINCE

 

 

 

 

 

 

Hans W. Becherer

Chairman & COO & CEO

26 Apr 1977

 

 

(Retired)

 

 

 

 

 

 

Bernard L. Hardiek

President, Worldwide

26 Aug 1987

 

Ag. Equipment Division

(Retired)

 

 

 

 

 

 

Ferdinand F. Korndorf

President, Worldwide

23 Sep 1991

 

Commercial & Consumer

(Retired)

 

Equipment Division

 

 

 

 

 

 

 

John K. Lawson

Sr. VP, Engineering,

27 Feb 1985

 

Information & Technology

(Retired)

 

 

 

 

 

 

Eugene L. Schotanus

Executive VP

29 Jan 1974

 

Financial Services

(Retired)

 

 

 

 

 

 

Joseph W. England

Sr. VP, Worldwide Parts

29 Jan 1974

 

& Corp. Administration

(Retired)

 

 

 

 

 

 

Pierre E. Leroy

President, Worldwide

12 Dec 1985

 

Industrial Equipment Div.

(Retired)

 

 

 

 

 

 

Michael S. Plunkett

Sr., VP, Engineering,

29 Jan 1980

 

Technology & HR

(Retired)

 

 

 

 

 

 

Frank S. Cottrell

VP, General Counsel

26 Aug 1987

 

& Corporate Secretary

(Retired)

 

 

 

 

 

 

Robert W. Lane

Chairman & CEO

16 Jan 1996

 

 

(Retired)

 

--------------------------------------------------------------------------------


 

 

TITLES AS OF

 

 

 

 

 

1 NOVEMBER 1996

OFFICER SINCE

 

 

 

 

 

 

John S. Gault

former VP, Engr., Info, &

01 Jan 1994

 

Tech.

(Retired)

 

GM, Harvester

 

 

 

 

 

 

 

Glen D. Gustafson

former Comptroller

28 Jul 1981

 

Dir., Bus. Planning

(Retired)

 

 

 

 

 

 

Robert W. Porter

Sr. VP, North American

16 Nov 1994

 

Ag. Marketing

(Retired)

 

 

 

 

 

 

Adel A. Zakaria

Executive VP, Global

01 Apr 1992

 

Tractor & Implement Sourcing

(Retired)

 

 

 

 

 

 

James D. White

Sr. VP, Manufacturing

26 Aug 1987

 

 

(Retired)

 

 

 

 

 

 

Mark C. Rostvold

Sr. VP, Worldwide

26 Aug 1987

 

Commercial & Consumer

(Retired)

 

Equip. Division

 

 

 

 

 

 

 

Dennis E. Hoffmann

President

05 Dec 1990

 

John Deere Insurance

(Retired)

 

 

 

 

 

 

Michael P. Orr

President

05 Dec 1990

 

John Deere Credit Company

(Retired)

 

 

 

 

 

 

Richard J. VanBell

President

16 Jan 1994

 

John Deere Health Care

(Retired)

 

--------------------------------------------------------------------------------